     8:20-cr-00467-DCC        Date Filed 06/11/21      Entry Number 185       Page 1 of 2




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA
                       ANDERSON/GREENWOOD DIVISION

 UNITED STATES OF AMERICA                   )       CRIMINAL NO. 8:20-cr-00467-DCC
                                            )
                    vs.                     )
                                            )
                                            )
 ROGER NAVARETTE                            )       ELEMENTS AND PENALTIES



                                     Essential Elements

                                          Count 1
                                (Drug Trafficking Conspiracy)

For the crime of conspiracy to possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of heroin, in violation of 21 U.S.C. § 846, the United
States must prove the following essential elements beyond a reasonable doubt:

       (1)    There was an agreement between two or more people to possess with the intent to
              distribute and/or to distribute heroin;

       (2)    The Defendant knew of the conspiracy;

       (3)    The Defendant knowingly and voluntarily became a part of the conspiracy;

       (4)    And that the Defendant either:

              Personally distributed or possessed with the intent to distribute a quantity of a
              mixture or substance containing a detectable amount of heroin; or

              That it was foreseeable to the Defendant that members of the conspiracy would be
              distributing a quantity of a mixture or substance containing a detectable amount of
              heroin.




                                                1
    8:20-cr-00467-DCC         Date Filed 06/11/21        Entry Number 185       Page 2 of 2




                                      Potential Penalties

                                            Count 1

      Heroin
      21 USC 841(a)(1), (b)(1)(A) - in a case involving a kilogram or more of a mixture or
      substance containing a detectable amount of heroin and no prior serious drug felony or
      serious violent felony convictions - a minimum term of imprisonment of 10 years and a
      maximum term of life imprisonment, no probation, no parole, a fine of $10,000,000 and a
      term of supervised release of at least five (5) years in addition to any term of imprisonment,
      plus a special assessment of $100.

      21 USC 841(a)(1), (b)(1)(A) - in a case involving a kilogram or more of a mixture or
      substance containing a detectable amount of heroin and one prior serious drug felony or
      serious violent felony convictions - a minimum term of imprisonment of 15 years and a
      maximum term of life imprisonment, no probation, no parole, a fine of $20,000,000 and a
      term of supervised release of at least ten (10) years in addition to any term of imprisonment,
      plus a special assessment of $100.

      21 USC 841(a)(1), (b)(1)(A) - in a case involving a kilogram or more of a mixture or
      substance containing a detectable amount of heroin and two or more prior serious drug
      felony or serious violent felony convictions - a minimum term of imprisonment of 25 years,
      no probation, no parole, a fine of $20,000,000, a term of supervised release, if any, of at
      least ten (10) years, plus a special assessment of $100.


                                                    Respectfully submitted,

                                                    M. RHETT DEHART
                                                    ACTING UNITED STATES ATTORNEY




                                                    Brandon B. Hinton (#13186)
                                                    Assistant United States Attorney
                                                    55 Beattie Place, Suite 700
                                                    Greenville, South Carolina 29601
                                                    (864) 282-2100

June 11, 2021
Greenville, South Carolina




                                                2
